Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Helical Superstructures from a Poly benzyl L glutamate- poly l glutamic acid amphiphilic diblock Copolymer:  Monlayer formation on Water and its specific binding of Amino Acids”, by Higashi et al hereinafter “Helical” in view of Ponnusamy, U.S. Patent Application Publication No. 2012/0071612.  “Helical” discloses a copolymer comprising blocks of poly benzyl glutamate and block of glutamic acid.  Helical discloses that the glutamic acid blocks have the ability to capture d-isomers of alpha amino acids enantiomerically, wherein the enantioselectivity depended on the hydrophobicity of the side groups of the amino acids.  See abstract.
“Helical” differs from the claimed invention because it does not disclose the relative amounts of each copolymer or the claimed molecular weight. 
However, since the relative amounts of each block is not disclosed, it is reasonable to expect that the two blocks are present in equal amounts.  Or in the alternative, it would have been obvious to have selected the relative amounts of each block depending on the properties desired in the final product.  It further would have been reasonable to expect that the material of “Helical” would have a molecular weight within the range claimed since it is made of the same materials and by the same or similar process as that disclosed in the instant specification, (see pages 15-17 of the instant specification and Experimental Section of “Helical” .  
Helical does not specifically disclose random copolymers.
However, Ponnusamy teaches that polyamino acid copolymers can also be formed as random copolymers.  Ponnusamy teaches that such copolymers are of high quality.  See abstract, paragraph 0004.
Therefore, it would have been obvious to have formed the copolymers of Helical to be either block copolymers or random copolymers, in view of the teaching of Ponnusamy that it was also known to form polyamino acid copolymers as random copolymers and that such random copolymers are of high quality.  
Claims 7-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Helical” in view of Ponnusamy as applied to claims 1-6 above, and further in view of Tao et al, CN 103590133 .
“Helical” discloses a polypeptide copolymer as set forth above.
“Helical” differs from the claimed invention because it does not disclose spinning the polypeptide copolymer into a fibrous material.
However, Tao et al discloses that polypeptide copolymers can be formed into porous fibrous materials by spinning the polypeptide copolymers in order to prepare scaffolds for tissue repair and for other applications including medicine released control, sewage treatment and the like.  See abstract.
Therefore, it would have been obvious to have spun the particular polypeptide copolymer disclosed by “Helical” into a porous scaffold as taught by Tao et al, because the polypeptide copolymer of “Helical” is disclosed as having particularly useful properties of being able to capture amino acids.
Applicant’s amendment is sufficient to overcome the previous rejection.  A new rejection is set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789